t c memo united_states tax_court maryann larkin and thomas larkin petitioners v commissioner of internal revenue respondent docket no filed date ps timely filed their federal_income_tax return on which they erroneously carried forward a net_operating_loss nol without first carrying it back two years or making a proper election to waive the carryback pursuant to sec_172 ps reported zero income_tax_liability on that return in ps amended their return to remove the nol carryforward and report a tax_liability of dollar_figure in they also amended their tax_return to correctly use the nol_carryback and generate a tax overpayment of dollar_figure on the amended return ps requested that the overpayment be credited to the liability of dollar_figure that resulted from removal of the nol carryforward r processed the amended_return for but rather than applying the overpayment for as ps requested r refunded the entire overpayment to ps r then assessed ps’ self-reported and unpaid tax_liability of dollar_figure along with dollar_figure in interest charged for the period beginning on the due_date of the return in date pursuant to sec_6404 ps sought an abatement of interest arguing that because ps directed that the overpayment be applied to the liability there should be no tax due and unpaid and no interest charged r denied ps’ abatement request ps petitioned this court for a review of r’s denial of abatement of interest held r did not abuse his discretion in denying ps’ abatement of interest request and requiring ps to pay interest on the entire unpaid liability held further ps are not entitled to relief under sec_6404 maryann larkin and thomas larkin for themselves kenneth allan hochman for respondent memorandum opinion gustafson judge this case is before the court on the parties’ cross-motions for summary_judgment pursuant to rule we must decide whether the commissioner abused his discretion when he determined not to abate the interest with respect to the larkins’ unpaid tax_liability we agree with the parties that there is no genuine dispute as to any material fact on the issue of unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 u s c the code in effect for the tax_year at issue whether the internal_revenue_service irs abused its discretion in making its determination for the reasons stated below we will grant the commissioner’s motion and deny the larkins’ motion the larkins make four contentions in favor of abatement of interest in their case that there was no deficiency in or liability for their income_tax and thus no underpayment as a matter of law and thus no liability for interest that the use of money principle should apply so that the existence of the overpayment would preclude the simultaneous accrual of interest on their tax_year liability that the irs erred and caused interest to accrue by issuing them a refund for their overpayment_of_tax rather than applying the overpayment to satisfy their liability as they requested and that they relied on the advice of an irs officer when they filed the amended_return for that gave rise to the accrual of interest we discuss below all of these arguments we hold that none can support a ruling in the larkins’ favor and address the further at various times the larkins assert that this case is not about interest abatement or the abuse_of_discretion by the commissioner at one point they state this case is not about interest abatement or ministerial error or delay by the ‘respondent’s appeal officer’ or any other irs employee dealing with this case in the last five years if this were true it would deprive us of jurisdiction since the essential jurisdictional predicate for this case is the irs’s denial of a request for abatement of interest see sec_6404 however we construe these statements as the larkins’ rhetorical flourishes question whether any error giving rise to the interest liability can be attributed to the larkins we hold that it can background under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine dispute of any material fact and a decision may be rendered as a matter of law we agree with the parties that there are no genuine disputes of material fact and that the case may be decided as a matter of law since we will grant the irs’s motion for summary_judgment we draw all inferences in favor of the larkins and assume that the facts are as follows at the time they filed their petition the larkins resided in palm beach gardens florida return in date mr and mrs larkin filed a joint federal_income_tax return for taxable_year reporting taxable_income of dollar_figure and tax due of dollar_figure they paid that liability the year is not at issue here but facts for that year are relevant to the year at issue net_operating_loss in the larkins wholly owned three s_corporations high tech staffing services inc private care inc and high tech home health inc for high tech home health inc the larkins reported on their schedule e supplemental income and loss that they incurred a net_operating_loss nol in the larkins do not offer any evidence to substantiate the nol they reported but for purposes of his motion for summary_judgment the commissioner does not dispute it having incurred the nol the larkins faced the question of whether and how to deduct it for another tax_year apparently the larkins anticipated receiving substantial income in the years following the sale of their businesses in date ie near the time that their tax_return was due therefore they thought it would be to their advantage not to deduct the nol and generate an overpayment in an earlier year such as but instead to deduct the nol for a later year to reduce their liability for that later year they therefore did not carry back the nol to a prior year however the larkins did not make an the larkins’ tax returns and other documents filed with this court offer varying numbers for the nol since we will grant respondent’s motion on legal grounds for which the differences are immaterial we need not determine the precise amount of the nol election for to waive the carryback period in favor of a carryforward as required by sec_172 and return instead the larkins waited a year and on their timely filed form_1040 u s individual_income_tax_return the larkins reported a deduction of dollar_figure which they stated was the nol carryforward and offset their otherwise taxable_income for tax_year leaving them with a reported tax_liability of zero also on their return the larkins reported an overpayment of dollar_figure from their estimated_tax payment and requested that the irs refund the dollar_figure overpayment amended returns in when they did not receive the income with which they had expected to take advantage of their nol the larkins filed amended returns in order to obtain the benefit of the nol for an earlier year they first attempted to carry their nol back to tax_year by filing for that year a form the larkins object to the irs’s statement that their original return reported no tax_liability but if this is an attempt to raise a dispute it is evidently not a genuine dispute for purposes of rule the larkins’ point seems to be that they reported income in that year which would have generated a liability and that they used the nol to in effect cover that liability if this is their point then as we explain below it distorts the actual working of the internal_revenue_code claiming an nol does not satisfy a liability but causes it not to exist 1040x amended u s individual_income_tax_return on date however the irs returned their form 1040x to them unprocessed as the larkins explain they then contacted the irs and a revenue_officer linda mcnamee informed them that they could not simply choose a carryback period of one year but that they would need to carry the loss back two years in accordance with the statute the larkins then filed two amended returns for 2003--the first on date and the second on date only the latter was processed by the irs the larkins claim that t he date tax filings were made under the direction of ms linda mcnamee of the philadelphia office of the internal_revenue_service to properly pay the and taxes while recovering the remaining money on the processed form 1040x the larkins deducted dollar_figure of the nol reducing their reported adjusted_gross_income for tax_year from dollar_figure to dollar_figure and resulting in a claimed tax overpayment of dollar_figure for line of the form 1040x reads amount of line ie the overpayment you want applied to your blank estimated_tax and it appears that on this line the larkins requested that their the record is unclear as to the form of this communication we are unable to tell whether this alleged contact was in person over the telephone via letters or by e-mail claimed overpayment of dollar_figure be applied to their tax_liability the larkins assumed this request would ensure that the funds from the overpayment would be allocated as they directed and no interest would then be due for when they submitted their first amended return in date they also submitted an amended_return on form 1040x for their original return had claimed the nol carryforward as a deduction and had reported a zero liability but on this amended return they removed the nol carryforward deduction and consequently self-reported a tax_liability for in the amount of dollar_figure of course they had not previously paid this liability but on the amended return they reported as a credit the overpayment that they had recently claimed and had requested to be applied to this claimed credit was greater than the liability they now reported so they claimed an overpayment of dollar_figure on their form 1040x the larkins then directed the irs has been unable to find the larkins’ form 1040x filed on date but it was evidently similar to the form 1040x filed on date which was filed and not processed by the irs which had likewise claimed an overpayment of dollar_figure and requested that it be applied to their tax_liability the absence of the date amended_return from our record is not material because the parties do not dispute either the amount of the claimed overpayment or that the larkins requested it to be applied to that this overpayment be applied toward their tax_liability which is not at issue here irs administrative actions the irs did allow the larkins the overpayment they claimed but did not credit it to the larkins’ tax_liability as the larkins had requested instead on date the irs issued a refund of dollar_figure to the larkins for the overpayment on date the irs assessed tax of dollar_figure for the larkins claimed a refund of allegedly overpaid interest for and litigated the claim in larkin v united_states no s d fla date the district_court granted the irs’s motion for summary_judgment the commissioner has not here pleaded collateral_estoppel from that order as to any issues in this case this overpayment was properly refunded without interest in the larkins’ favor under sec_6611 for interest purposes the overpayment of tax was deemed not to have been made prior to the filing_date for the loss_year ie not before date and under subsection f b i i the overpayment was treated as an overpayment for the loss_year ie for however under subsection f b i ii the return for the loss_year was treated as if not filed before claim for such overpayment is filed ie in date that is the overpayment was deemed to arise in date when the return was due but the return due in date was treated as not filed before date and therefore as late and the refund was made less than days thereafter on date under sec_6611 where a return is treated as filed late and the overpayment is refunded within days after the date the return is filed no interest shall be allowed under subsection a on such overpayment consequently the larkins owed interest on the unpaid liability but did not receive interest on the simultaneous overpayment an evident asymmetry in the code’s interest provisions we discuss this issue further continued as reported on the larkins’ amended return the irs also assessed interest of dollar_figure for running from date when the tax_return was due administrative request for interest abatement and tax_court petition on date the larkins mailed a letter to the taxpayer_advocate_service tas requesting interest abatement for the entire amount of interest assessed on their tax_liability on date the larkins made a payment of dollar_figure and satisfied their tax_liability exclusive of interest and penalties in march through date various payments and credits were applied to the larkins’ taxable_year bringing the balance due to zero on date tas sent the larkins a letter 3022c disallowing their request for the abatement of interest for tax_year the letter 3022c explained that the interest charged to the larkins was not due to an irs error or delay in the performance of a ministerial_act on date tas informed the larkins it was closing their inquiry with tas and outlined the steps the larkins could take should they seek to appeal continued in connection with the use of money issue in part ii a below on date the larkins sent the irs’s interest_abatement_coordinator a letter appealing the tas decision to uphold the interest charge an irs appeals officer tina schieder contacted the larkins in date regarding their request ms schieder reviewed the larkins’ case and sent them a letter dated date recommending that the irs not abate the interest because no irs error or delay caused the additional interest the larkins ms schieder and her manager daria gallen appeals technical guidance coordinator had a telephone conference in date in date ms gallen sent the larkins an appeals supplemental case memorandum wherein she addressed the larkins’ arguments and explained that the interest charged could not be abated following that memorandum ms schieder issued a full disallowance-- final_determination letter to the larkins on date denying their request for interest abatement for taxable_year the letter explained that if the larkins disagreed with the irs’s determination and if they met the jurisdictional net_worth requirements they could petition the tax_court and request a review of the irs’s denial of their request to abate interest under sec_6404 after receiving her first letter sent on date the larkins requested that ms schieder review their case again she did so and sent the date letter on date the larkins timely petitioned this court for review of the irs’s denial of their request to abate interest under sec_6404 discussion i general legal principles a summary_judgment standards where the material facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir the party moving for summary_judgment bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 both parties have moved for summary_judgment and since we will grant the irs’s motion for summary_judgment we draw all inferences in favor of the larkins b net_operating_loss deductions the deduction the larkins attempted to use and which gave rise to the interest at issue is an nol deduction although the nol is not itself at issue here its operation is relevant to the dispute a taxpayer’s nol is equal to the excess of deductions over gross_income computed with certain modifications see sec_172 d - in general an nol is first carried back to each of the two preceding years to offset taxable_income beginning with the earlier year first then to the extent that it has not been absorbed the nol is carried forward to each of the next years sec_172 and once the nol is used up and absorbed by offsetting income for a tax_year it can no longer be carried forward sec_172 a taxpayer may irrevocably elect to relinquish his two-year carryback period and then he may use the nol only by carrying it forward to offset income in subsequent years sec_172 however s uch election shall be made by the due_date for filing the taxpayer’s return for the taxable_year of the net_operating_loss for which the election is to be in effect id in this case the year of the net_operating_loss is and the due_date for filing that return was in date c interest on underpayments and overpayments chapter of the code sets out the law on interest--both interest on underpayments in subchapter_a sections and interest on overpayments in subchapter_b sec_6611 underpayment and overpayment interest are not perfectly symmetrical an example not relevant here is that the interest rate that the government owes on large corporate overpayments is less than the interest rate that a corporate taxpayer owes on underpayments see sec_6621 an example that does have a bearing on this case is the date the code partially addresses the asymmetry between overpayment interest and underpayment interest with the interest_netting provision of sec_6621 which provides to the extent that for any period interest is payable by the taxpayer to the government under subchapter_a and allowable to the taxpayer by the government under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period however that provision has no application to this case since it applies only where interest is allowable to the taxpayer under subchapter_b emphasis added whereas interest was not allowable on the larkins’ overpayment since it was refunded within days after the date the return is treated as filed sec_6611 cf sec_6611 the larkins do not seek in this case an award of interest for and we could not grant it the sliver of interest refund jurisdiction that congress has granted to the tax court--ie to order a refund of interest on an overpayment that we have determined see sec_6512 --has no application here taxpayer suits for refund of continued that interest begins to run see supra note on the one hand a taxpayer will owe underpayment interest beginning on the last date prescribed for payment sec_6601 which for individual income_tax is the due_date of the return--typically april of the following year see sec_6072 sec_6151 a -- without regard to when or whether he actually files his return on the other hand the government will owe no interest on an overpayment before the return is filed sec_6611 and where as here the relevant return is deemed untimely filed see supra note the government will owe no interest at all if the overpayment is refunded within days after the date the return is filed sec_6611 d sec_6404 abatement of interest the commissioner has the authority to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which is excessive in amount or is erroneously or illegally assessed sec_6404 sec_6404 provides in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer or continued underpayment interest_paid or for allowance of additional interest on overpayments must be brought in a district_court or the court of federal claims see u s c sec_1346 sec_1491 employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such an officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment the regulations define a managerial act as-- an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel a decision concerning the proper application of federal tax law or other federal or state law is not a managerial act further a general administrative decision such as the irs’s decision on how to organize the processing of tax returns or its delay in implementing an improved computer system is not a managerial act for which interest can be abated under paragraph a of this section sec_301_6404-2 proced admin regs a ministerial_act also defined by regulation is-- a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act id para b thus this court can review an error or delay by the commissioner under sec_6404 only if it occurs after the commissioner has contacted the taxpayer in writing with respect to the deficiency or payment of tax and if no significant aspect of the error or delay is attributable to the taxpayer sec_6404 139_tc_53 if the commissioner declines a taxpayer’s request to abate interest a taxpayer who meets the net_worth qualifications set forth in sec_7430 may petition the tax_court for review sec_6404 see 550_us_501 holding that the tax_court provides the exclusive forum for judicial review of the irs’s denial of a request for interest abatement the tax_court reviews for abuse_of_discretion the irs’s decision not to abate interest a taxpayer must therefore show that the irs exercised its discretion arbitrarily capriciously or without sound basis in fact or law sec_6404 allcorn v commissioner t c pincite congress did not intend for sec_6404 to be used routinely to avoid the payment of interest rather to be eligible under sec_7430 incorporating u s c sec d b a party must have a net_worth of less than dollar_figure million the parties have stipulated that petitioners satisfy the requirements referred to in sec_7430 for purposes of sec_6404 congress intended abatement of interest only where the failure to do so ‘would be widely perceived as grossly unfair ’ id quoting h_r rept no pincite 1986_3_cb_1 and s rept no pincite 1986_3_cb_1 in reviewing for abuse_of_discretion this court will not substitute its judgment for that of the irs id pincite ultimately the taxpayer bears the burden of proving abuse_of_discretion rule a but for present purposes to defeat the commissioner’s motion for summary_judgment under rule the larkins need only raise a genuine dispute of fact ii petitioners’ arguments a non-liability for interest the larkins make two arguments to the effect that their interest should be abated because under the law as rightly construed they do not owe that interest--first because they assert they had no tax_deficiency or liability for and second because the government had the use of their money ie their tax overpayment in an amount greater than their tax_liability while that liability was unpaid the existence of their tax_liability the larkins maintain that as a matter of law they had no tax_deficiency or liability for and thus no tax underpayment and thus no possible liability for interest it is true that there was no deficiency in their tax as that term is defined in sec_6211 but this is because the larkins self-reported their tax_liability of dollar_figure on their form 1040x cf sec_301_6211-1 proced admin regs and the commissioner assessed the liability pursuant to sec_6201 it was the larkins’ removal of their improper nol carryforward deduction from the calculation of their tax on form 1040x that gave rise to the liability they now question when a deduction is removed the tax_liability correspondingly increases even if the irs had exercised its discretion to apply the larkins’ overpayment to their account the application of the overpayment would not have negated the larkins’ tax_liability it would have satisfied that liability they thus had a liability as a matter of law and if that as we understand the larkins’ argument they do not actually contend that they are not liable for the interest simply because they are not liable for the tax--a contention that would be outside our jurisdiction see kosbar v commissioner tcmemo_2003_190 rather they apparently admit their self-reported liability that the irs assessed but they argue in effect that because of the overpayment the overall balance they owed the irs should be deemed to be zero liability was not timely satisfied then interest properly accrued on the underpayment of that liability use of money during the period for which interest accrued against the larkins’ unpaid liability pursuant to sec_6601 ie the period from date until date the government held not-yet-refunded overpayments for on which interest in the larkins’ favor was not accruing pursuant to sec_6611 the larkins therefore insist that the use of money principle should apply here with the result that they do not owe interest on the underpayment for this argument they rely on a dissenting opinion in 483_f3d_1345 fed cir newman j dissenting which states that in accordance with the use of money principle interest should not be assessed when the irs already possesses the payment however the majority opinion in fleetboston correctly held that congress set forth very specific provisions for determining when tax is paid or not paid and interest actually accrued on the larkins’ liability until date when they paid dollar_figure and satisfied their tax_liability however after reviewing the larkins’ account the irs abated the interest assessed between july and date to determine when interest should be charged or not charged these provisions confirm that a tax for a particular year is not paid_by money generally held by the irs but rather by money assigned as payment of the tax for that year id pincite the code does not include any broad provision that interest does not accrue on a given liability if the government has the use of the taxpayer’s money overpaid against another liability rather as we noted the interest_netting allowed by the code is limited and the interest provisions have an asymmetry that is not perfectly cured thus as a matter of law interest did accrue on the larkins’ underpayment notwithstanding the pendency of the overpayment b failure to credit as requested the larkins claim that the irs erred when it failed to honor their request to apply a overpayment against their income_tax_liability per their handwritten instructions on line of their form 1040x congress has vested the commissioner with discretion to refund a taxpayer’s overpayment_of_tax or credit it to another liability see sec_6402 weber v commissioner t c but we assume for present purposes that we can review such an action for abuse_of_discretion however in this case the issue is a moot point since the irs’s decision to refund the overpayment rather than credit it against the liability had no effect on the accrual of interest on the liability it appears that both parties may have assumed that a credit from a overpayment originally paid_by the larkins by date would no matter when it was administratively credited against the liability have been treated as if it had been paid at least as early as the due_date of the return ie date and would therefore have precluded the accrual of any interest for but that is not the case the provisions on underpayment interest include sec_6601 which provides sec_6601 satisfaction by credits --if any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment emphasis added see n states power co v united_states 73_f3d_764 8th cir in a proper case the failure to credit overpayments might be reviewable on an abuse-of-discretion basis 110_tc_291 see also orian v commissioner tcmemo_2010_234 slip op pincite and cases cited thereat as we have noted the government will owe no interest if the relevant return was deemed untimely filed see supra note and the overpayment was refunded within days after the date the return is filed sec_6611 thus a credit from one year to another will sometimes affect the running of interest for the other year but only where interest would have been allowable consequently the irs’s failure to credit the overpayment in the manner that the larkins requested did not affect their liability for interest for and if the irs had made the credit as requested the larkins would still have owed interest for until the actual date of the crediting c reliance on the advice of the irs the larkins claim they acted in reliance on advice from the irs in filing their first amended return on date however they fail to show either that the advice was a ministerial or managerial act or that it caused an error or delay leading to the interest charged in this case the larkins state originally the larkins improperly carried the loss back to in date filings those filings were rejected by the commissioner and returned to the larkins the date tax filings were made under the direction of ms linda mcnamee of the philadelphia office of the internal_revenue_service to properly pay the and taxes while recovering the remaining money the larkins’ first attempt to use their nol was unsuccessful as they note they filed an amended form 1040x for tax_year and it was not processed by the irs in date the larkins filed a number of amended returns including returns for and though the larkins insist these were filed at the direction of an irs officer ms mcnamee they do not clarify which amended returns for which tax years her advice pertained to nor do they provide the details or content of the alleged communication the larkins also do not identify how ms mcnamee’s advice was in error or caused delay within the meaning of sec_6404 their original return had claimed the nol in violation of sec_172 so if she advised that the larkins remove the nol on an amended_return as they did then the advice was evidently correct if she advised that the larkins deduct the nol on amended returns for the two years preceding in compliance with sec_172 as they did then the advice was evidently correct we do not see any erroneous advice in the larkins’ account respondent argues that sec_6404 provides for relief in the case of errors by the commissioner in performing a ministerial or managerial act he insists that ms mcnamee’s alleged advice even if erroneous falls under neither definition established by regulation we agree with respondent providing an interpretation of federal tax law such as on the question whether sec_172 requires a taxpayer to carry back an nol deduction one year or two is neither a ministerial nor a managerial act sec_301_6404-2 and proced admin regs we find that ms mcnamee’s alleged advice was neither a managerial act nor a ministerial_act accordingly we hold there was no ministerial or managerial error or delay that caused the interest to be charged and the irs did not abuse its discretion when it declined to abate the interest iii error attributable to the larkins even if the larkins might otherwise be entitled to an abatement of interest under sec_6404 the interest charged in this case is best explained as the an illustrative example in sec_301_6404-2 proced admin regs underscores this point example a taxpayer contacts an irs employee and requests information with respect to the amount due to satisfy the taxpayer’s income_tax_liability for a particular taxable_year to determine the current amount due the employee must interpret complex provisions of federal tax law involving net_operating_loss carrybacks and foreign tax_credits because the employee incorrectly interprets these provisions the employee gives the taxpayer an incorrect amount due as a result the taxpayer pays less than the amount required to satisfy the tax_liability interpreting complex provisions of federal tax law is neither a ministerial nor a managerial act consequently interest attributable to an error or delay arising from giving the taxpayer an incorrect amount due to satisfy the taxpayer’s income_tax_liability in this situation cannot be abated under paragraph a of this section emphasis added result of their own actions in date when they prepared their return showing the nol it was their decision not to promptly claim a refund based on the nol_carryback which would have given them the funds at the earliest possible moment in ample time to pay their tax_liability in date it was by their own oversight or mistake that they failed to file in date an election to waive the carryback of the nol if they wished to do so it was by their own mistake that in date they filed their original return improperly claiming a carryforward of the nol it was this series of mistakes that brought them to the point in of needing to file an amended return that reported an unpaid overdue liability of dollar_figure on which interest had accrued starting in date at this point it was simply too late in view of sec_6601 and sec_6611 to avoid that interest liability by belatedly claiming a credit of a overpayment sec_6404 makes it clear that we can order the abatement of interest due to a managerial or ministerial error by the irs only if no significant aspect of the error or delay is attributable to the taxpayer allcorn v commissioner t c pincite since the larkins do not point to any such errors by the irs and they also fail to rebut the clear indication that the interest accrual was attributable to their own acts and decisions we find that the irs did not abuse its discretion in declining to abate the interest properly charged to the larkins on their unpaid tax_liability conclusion the irs did not abuse its discretion in denying the larkins’ request to abate interest and the larkins are therefore not entitled to relief under sec_6404 consequently an appropriate order and decision will be entered
